               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN


FLECTAT LTD. on its own behalf as lead )
underwriter subscribing to policy no. )
GDCPS25,                               )
               Plaintiff,              )    Civil No. 16-38
                                       )
               v.                      )
                                       )
METRO MOTORS S.C., INC.,               )
                                       )
               Defendant.              )
                                       )


ATTORNEYS:

Neal R. Novak
Novak Law Offices
Chicago, IL.
     For Flectat Ltd.,

Ravinder Nagi
Mark Alan Kragel
Bolt Nagi, PC.
St. Thomas, VI
     For Metro Motors S.C., Inc.



                               ORDER



GÓMEZ, J.

      The Court has been advised that this matter was

successfully mediated on June 1, 2017. Additionally, the parties

have each advised the Court that they entered a settlement
Flectat Ltd. v. Metro Motors S.C., Inc.
Civil No. 16-38
Order
Page 2

agreement resolving all claims. As such, there is no case or

controversy before the Court.

     The premises considered, it is hereby

     ORDERED that this case is DISMISSED; and it is further

     ORDERED that the Clerk of the Court shall CLOSE this case.



                                          S\_____________________
                                               Curtis V. Gómez
                                               District Judge
